Citation Nr: 1524432	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  08-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for right foot bunions.

3.  Entitlement to service connection for left foot bunions.

4.  Entitlement to service connection for right foot nerve damage.

5.  Entitlement to service connection for left foot nerve damage.

6.  Entitlement to an initial compensable rating for residuals of left index finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1980.  She also had additional service with the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2008 VA form 9, the Veteran requested a Board hearing.  However, in a September 2010 statement, the Veteran indicated that she wished to withdraw her request for a Board hearing.  

Thereafter, in statements received by the Board in October 2010 from both the Veteran and her representative, the Veteran requested a hearing before a Decision Review Officer (DRO).  Despite additional other communications between VA and the Veteran, she never withdrew her DRO hearing request and the Veteran's representative, in the April 2015 Appellant's Brief, pointed out that the Veteran had not withdrawn the DRO hearing request.

The Veteran has a right to a hearing.  38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 3.103(c), 20.700.  DRO hearings are scheduled by and held at the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a DRO at the RO, unless otherwise indicated by the Veteran or his representative.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims folder.
 
2.  After the hearing, the RO is free to undertake any additional development deemed necessary.  Thereafter, the claim should be readjudicated based upon all evidence of record.  If the benefit sought is still denied, a Supplemental Statement of the Case must be issued.  The claims file should then be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




